Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 35 U.S.C. 112(f) claim interpretation is withdrawn based on the amendment filed on 1/28/2021.  
The 35 U.S.C. 112(b) rejection is withdrawn based on the amendment filed on 1/28/2021.
Applicant’s arguments in light of the amendment filed on 1/28/2021, with respect to the prior art rejection of claims 1-7, 9-17 and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat. Pub. No. 2018/0211260 to Zhang et al. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2018/0211260 to Zhang et al. (hereinafter Zhang).
Per claim 1, Zhang discloses a system (figs. 1 and 2…system) comprising:
at least one memory configured to store program logic (¶14…code stored on computer-readable storage medium that performs the methods and processes disclosed when executed); and
at least one processor configured to access the memory and to execute the program logic (¶15…dedicated or shared processor that executes software) that causes the at least one processor to:
apply featurization to first information (fig. 1, items 102, 116 and ¶21-25…text mining system applies featurization to customer support tickets to extract various features in the tickets, where customer support tickets are construed to be first information; fig. 2, items 216, 218 and ¶34-38…featurization of received/open tickets, ”the classification system may obtain the tickets from content repository 134 and generate a set of features (e.g., features 1218, features n 220) from each of the tickets. The analysis apparatus may then provide the features for each ticket as input to the statistical model…In one or more embodiments, features inputted into statistical model 206 include ticket-specific features, customer-specific features, agent-specific features, and/or derived features”) to generate a feature vector (¶30,33…statistical model 206 applied can be an Support Vector Machine (SVM); ¶35…features are inputted into SVM for classification of the respective customer support tickets the features originated from; input features to SVMs are inherently feature vectors, see attached NPL to Wikipedia on Support Vectors Machines, where feature inputs to SVMs are input vectors xi), the first information (customer support tickets) being received in a first electronic communication (fig. 1, item 118 and ¶17…electronic communication of complaints submitted via complaint mechanism 126: “…the complaint mechanism may allow users to file customer support tickets containing complaints or issues associated with the use of the online professional network”) from a sender (fig. 1, items 104-106…customer support tickets are submitted by users/customers, e.g., senders), said apply featurization being performed responsive to receiving the first electronic communication (fig. 2, item 216…featurization 218-220 are applied to received customer support tickets submitted via complaint mechanism 126) that includes indicia of an issue experienced by the sender (¶17… “…the complaint mechanism may allow users to file customer support tickets containing complaints or issues associated with the use of the online professional network”);
provide the feature vector as an input to a machine-learning model (¶34…”the classification system may obtain the tickets from content repository 134 and generate a set of features (e.g., features 1218, features n 220) from each of the tickets. The analysis apparatus may then provide the features for each ticket as input to the statistical model”; ¶45…SVM is a machine learning model, while other machine learning models can be used as well including neural networks, logistical regression, etc.) that automatically determines an output of the machine-learning model based on the feature vector (fig. 2, items 222,224,230,232 and ¶39…”After features for a customer support ticket are inputted into statistical model 206, a category and priority of the ticket may be obtained as output from the statistical model”); 
based at least in part on the output of the machine-learning model, automatically select one or more of second information from a plurality of support information or a recipient from a plurality of possible recipients (fig. 1, item 140 and ¶39…selecting a recipient customer service agent out of a plurality of possible customer service agents to route the customer support ticket: ”the statistical model may output an identifier for the category and a confidence score that is used as an indication of the priority of the ticket. The category and priority may then be used by a management system (e.g. management system 140 of FIG. 1) to generate output for routing and/or prioritizing the ticket according to the category and confidence score”; ¶51…”Output for routing the customer support tickets to the customer support agents is generated according to the classified categories (operation 314). For example, the category into which an open ticket is assigned may be used to route or reroute the ticket to a customer service agent with experience or expertise in handling tickets of the corresponding issue type, customer type, and/or other type of category”; ¶59…management apparatus generates an output for routing customer support tickets for resolution by a specific customer service agent, where the management apparatus output can be construed to be second information); and perform at least one of:
provide a second electronic communication (fig. 1, item 140 and ¶59…management apparatus output is construed as a second electronic communication) that includes the second information to one or more of the sender or the recipient in response to the first electronic communication and as responsive to the issue (¶59…output contains second information in how to route/reroute the customer support tickets to the appropriate customer service agents to handle/resolve the issues); or 
provide the first electronic communication to the recipient in response to the first electronic communication and as responsive to the issue (¶39,51…routing/rerouting the user/customer submitted customer support tickets to specific customer service agents that can handle/resolve the issues in the tickets).
Per claim 2, Zhang discloses claim 1, further disclosing the machine-learning model is a classifier (¶45…SVM is a classifier, determines categories in which customer support tickets belong), a regression model (¶45…logistical regression technique can be used), a clustering model (¶45…clustering technique can be used), or a comparison model (¶45…other types of machine learning models can be used that are comparison-based models).
Per claim 3, Zhang discloses claim 1, further disclosing featurization includes performing at least one featurization operation that transforms at least a portion of the first information into one or more representations that describe characteristics of the at least a portion of the first information (fig. 2, items 218-220…features are characteristics of portions of the customer support tickets; ¶34-38…featurization of received/open tickets, ”the classification system may obtain the tickets from content repository 134 and generate a set of features (e.g., features 1218, features n 220) from each of the tickets. The analysis apparatus may then provide the features for each ticket as input to the statistical model…In one or more embodiments, features inputted into statistical model 206 include ticket-specific features, customer-specific features, agent-specific features, and/or derived features”), the program logic being further causing the at least one processor to perform the at least one featurization operation comprising one or more of: an n-gram featurization (¶21-22…n-gram), a keyword featurization (¶21-22…text mining) or semantic-based featurization (¶21-22…text mining can separate content items into clauses based on presence of connective words and/or punctuation marks between adjacent groups of strings in a given content item); or wherein the first electronic communication comprises one or more of: a technical support request (fig. 1, item 126…complaint mechanism) or feedback (fig. 1, item 128…feedback mechanism).
Per claim 4, Zhang discloses claim 3, further disclosing the keyword featurization comprises a representation for one or more of keywords or keyphrases (¶21-22…NLP techniques generate tags for content items).
Per claim 5, Zhang discloses claim 1, further disclosing the program logic further causes the at least one processor to determine the feature vector based on support reference information accessible through a network (¶35…customer-specific features may be obtained from profile data from an online professional network, the profile construed as support reference information); or wherein the program logic further causes the at least one processor to determine an indication of urgency based on the feature vector (¶34,52…statistical model can also output a priority (e.g.,  level of urgency or severity) for the customer support ticket based on the inputted features), and include the indication of urgency in the first electronic communication provided to the recipient (¶52…customer support ticket assigned a severity, urgency, or other representation and rerouted accordingly).
Per claim 6, Zhang discloses claim 1, further disclosing the second information comprises at least one communication-based portion, determined based on the feature vector (¶27…generate output containing routing information based on categories established by classification from the features), comprising: a previously-determined resolution (¶37…routing information pertaining to an agent who has expertise in handling the customer or type of ticket issue); and wherein the program logic further causes the at least one processor to: determine a ranking for portions of the second information (¶27…the management system may also product output that applies priorities 146 to handling of the tickets by the customer service agents, prioritizing of the tickets construed to be ranking), and provide the portions of the second information in the second communication in an order according to the ranking (¶27…management system may place higher-priority tickets ahead of lower-priority tickets in the queues of the customer service agents).
Per claim 7, Zhang discloses claim 1, further disclosing at least one of the model output or the second communication is personalized to the sender based on one or more of: an effectiveness for resolution of a prior response sent to a different sender (¶51…the category that an open ticket is classified/assigned may be used to route or reroute the ticket to a customer service agent with experience or expertise in handling tickets of the corresponding issue type) or an attribute of the sender (¶36…customer-specific features, e.g. personalization, includes attributes of the customer that opened the ticket affecting how the ticket is classified).
Per claim 8, Zhang discloses claim 1, further disclosing wherein the program logic further causes the at least one processor to utilize an updated machine-learning model (fig. 4…updating statistical model for classifying customer support tickets through corrections based on validated categories data) that is updated as an incremental update or as a full update (fig. 2, item 204…validation apparatus performs incremental updates based on new classification/categories data) based on feedback associated with the second electronic communication (¶40-46…customer service agents may correct category for each ticket which may be the same as or different from the classified category), the feedback being the feature vector and the model output (¶40…model output of classified categories identified as incorrect by agent and corrected, the incorrect classification may be due to insufficient detail in feature vector).
Claims 12, 13, 14, 15, 16, 17 and 19 are substantially similar in scope and spirit as claims 1, 2, 3, 4, 5, 6 and 8, respectively.  Therefore the rejections for claims 1, 2, 3, 4, 5, 6 and 8 are applied accordingly.
Per claim 20, Zhang discloses claim 12, further disclosing cleaning unstructured text in the first information prior to processing the first information according to the at least one featurization operation (¶21-25…NPL processing techniques performs filtering unstructured content, construed to be cleaning, examples being fileting content items contain incomplete or non-standard sentences as well as filtering stop words or high-frequency words).
Allowable Subject Matter
Claims 9-11 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claim 9 as highlighted in figure 5 of the drawings.
Claim 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
all the limitations of the independent and intervening claims 12, further including the first electronic communication or the first information is related to a bug; the method further comprising: extracting one or more descriptions of actions taken by the sender from the first information according to a neural network model; and automatically generating at least one test against the bug based on the extracted one or more descriptions of actions.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125